Walling, Judge.
This action was brought upon several policies of plate glass insurance. The losses sued for and recovered in the district court occurred at the same time and from the same cause, as in the case of Metropolitan Casualty Insurance Co. v. Bergheim, No. 3358. The case was tried upon an agreed statement of facts, somewhat fuller in detailing the circumstances of the fire and explosion of dynamite in the railroad yards, than the findings of the court in the former case, but not different in its substantial features from such findings.. The policies sued on were of the same general form as in the Bergheim case, differing only with respect to the phraseology of the condition relied on in defense, which in this ease was as follows: “That this company is not liable to make good any loss or damage which may happen by or in consequence of any fire (whether on the premises above described or not), or of invasion, insurrection, riot, or of any military or usurped powen. ’ ’ It appeared from the agreed statement of facts that the plate glass which was broken was located in various buildings, at distances varying from one thousand to nineteen hundred and fifty feet from the point where the dynamite was exploded. A copy of “the so-called standard fire insurance policy of the state of New York” was attached to the statement of facts as “exhibit C,” *541and it was further stated: ‘£ That there is a general custom prevailing and generally known in and throughout the state of Colorado that the owners of buildings insure such buildings against loss or damage by fire, and that the policies evidencing such insurance are generally in the form shown by plaintiff’s said exhibit C.”
Decided February 13, A. D. 1912.
Rehearing denied April 12, A. D. 1912.
The reasons given for affirming the judgment in the Metropolitan Casualty Insurance Company’s case (No. 3358), apply with equal force in this case, and the judgment is accordingly affirmed.

Affirmed.